 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    BANK OF AMERICA, N.A.,                                 Case No. 2:18-cv-000384-RFB-NJK
 8                       Plaintiff,
               v.
 9                                                                         ORDER

10    ESTATES-UNIT OWNERS'
      ASSOCIATION; HAMPTON AND
11    HAMPTON COLLECTIONS LLC; and
      SATICOY BAY LLC SERIES 18 VIA
12    VISIONE 10104,
13                      Defendants.
14

15      I.          INTRODUCTION
16            Before the Court is Defendant Saticoy Bay LLC Series 18 Via Visione 10104’s (“Saticoy
17   Bay’s”) Motion to Dismiss (ECF No. 10). The Court will file a separate order as it relates to the
18   other dispositive motions in this case.
19            In the complaint filed March 2, 2018, BANA states five causes of action: (1) Quiet Title;
20   (2) Declaratory Relief; (3) Breach of NRS 116.1113; (4) Wrongful Foreclosure; and (5) Injunctive
21   Relief. ECF No. 1. For the reasons stated below, the Court grants in part and denies in part Saticoy
22   Bay’s Motion to Dismiss.
23

24      II.         FACTUAL BACKGROUND
25            The Court summarizes the facts alleged in BANA’s complaint. ECF No. 1.
26            On March 6, 2008, Gagik Aroyan purchased a property located at 18 Via Visione 10104,
27   Henderson, Nevada 89011 (“the Property”) with a $417,000 loan from BANA that was secured by
28   a note and deed of trust (the senior deed of trust), recorded on March 12, 2008.
 1             On June 10, 2011, Estates-Unit Owners’ Association (“Estates”), through its agent,

 2   Hampton & Hampton Collections LLC (“Hampton”), recorded a notice of delinquent assessment

 3   lien. Per the notice, the amount due to Estates was $2,721.60, but the notice did not specify

 4   whether it included dues, interest, fees and collection costs in addition to assessments.

 5             On July 25, 2011, Estates, through its agent, Hampton, recorded a notice of default and

 6   election to sell to satisfy the delinquent assessment lien. The notice stated that the amount due to

 7   Estates was $4,046.07, but did not specify whether it included dues, interest, fees and collection

 8   costs in addition to assessments.

 9             On December 15, 2014, Estates, through its agent, Hampton, recorded a second notice of

10   default and election to sell to satisfy the delinquent assessment lien. The notice stated the amount

11   due to Estates was $11,088.18, but again did not specify whether it included dues, interest, fees

12   and collection costs in addition to assessments.

13             On July 27, 2015, Estates, through its agent, Hampton, recorded a notice of trustee’s sale.

14   The trustee’s sale was scheduled for September 2, 2015. The notice states the amount due to

15   Estates was $14,258.28, which includes “the remaining principal sum due under [the] Notice of

16   Delinquent Assessment Lien, plus fees and costs of the Trustee[.]”

17             Estates foreclosed on the property on or about September 2, 2015. A trustee’s deed upon

18   sale in favor of Saticoy Bay was recorded on October 5, 2015. Upon information and belief, the

19   sale price at the September 2, 2015 foreclosure sale was $30,100.00, less than eight percent of the

20   value of the unpaid principal balance on the senior deed of trust.

21

22      III.      PROCEDURAL BACKGROUND

23             BANA filed its complaint on March 2, 2018. ECF No. 1.

24             On March 23, 2018, Saticoy Bay filed its instant Motion to Dismiss. ECF No. 10. On

25   March 26, 2018, Estates filed a Motion to Dismiss. ECF No. 12.

26             The Court entered a scheduling order on April 18, 2018. ECF No. 19. On July 18, 2018,

27   a clerk’s default was entered as to Hampton. ECF No. 25. Discovery closed on September 19,

28   2018. ECF No. 19.
                                                        2
 1             On November 2, 2018, BANA, Saticoy Bay, and Estate-Unit each filed a motion for

 2   summary judgment. ECF Nos. 37, 39, 40. Saticoy Bay also filed an answer to BANA’s complaint,

 3   including a counter-claim against BANA. ECF No. 38. BANA filed its answer to Saticoy Bay’s

 4   counter-claim on November 20, 2018. ECF No. 42.

 5             On March 26, 2019, BANA filed a Motion for Leave to File Supplemental Authority. ECF

 6   No. 54.

 7

 8      IV.       LEGAL STANDARD

 9             In order to state a claim upon which relief can be granted, a pleading must contain “a short

10   and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

11   8(a)(2). In ruling on a motion to dismiss for failure to state a claim, “[a]ll well-pleaded allegations

12   of material fact in the complaint are accepted as true and are construed in the light most favorable

13   to the non-moving party.” Faulkner v. ADT Security Servs., Inc., 706 F.3d 1017, 1019 (9th Cir.

14   2013). To survive a motion to dismiss, a complaint must contain “sufficient factual matter,

15   accepted as true, to state a claim to relief that is plausible on its face,” meaning that the court can

16   reasonably infer “that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

17   U.S. 662, 678 (2009) (citation and internal quotation marks omitted).

18

19      V.        DISCUSSION

20             In its Motion to Dismiss, Saticoy Bay argues that BANA fails to state a cause of action

21   upon which relief may be granted. The Complaint brings four separate claims: a.) a quiet title

22   claim finding that the NRS Chapter 116 is facially unconstitutional and unconstitutional as applied;

23   b.) a claim for declaratory relief finding that BANA make judicially foreclose under the deed of
     trust; c.) a claim that Estates breached its duty of good faith under NRS 116.1113 by not complying
24
     with the CC&R’s; and d.) a claim for wrongful foreclosure for grossly inadequate price and
25
     inadequate notice by Estates. For the reasons below, the Court grants the motion in part.
26
                  a. Estoppel
27

28
                                                        3
 1          Saticoy Bay argues that BANA is estopped from bringing its claims by unclean hands and

 2   the failure to mitigate doctrine because, according to the facts as pled in the complaint, it argues

 3   that BANA chose not to not pay the super-priority lien or take any action whatsoever.

 4          The Court does not find any facts pleaded on the face of the complaint that support

 5   estopping BANA on the basis of either unclean hands or failure to mitigate. Construing the

 6   pleaded facts in the light most favorable to BANA, these doctrines do not apply. Unclean hands
     can prevent a plaintiff from pursing equitable relief where a “willful act” by the plaintiff “rightfully
 7
     can be said to transgress equitable standards of conduct.” Precision Instrument Mfg. Co. v. Auto.
 8
     Maint. Mach. Co., 324 U.S. 806, 815 (1945). BANA certainly does not allege that it committed
 9
     any willful act in transgression of equitable standards of conduct. Failure to mitigate is not a
10
     defense that bars suit and cannot be a basis on which to dismiss BANA’s complaint; “[a]ny failure
11
     to mitigate goes to the amount of deficiency owed, not whether a deficiency exists.” Resolution
12
     Tr. Corp. v. BVS Dev., Inc., 42 F.3d 1206, 1216 (9th Cir. 1994).
13
                b. Equity Jurisdiction
14
            Saticoy Bay argues that BANA has no remedies available against Saticoy Bay regarding
15
     the allegedly wrongful foreclosure sale because any wrongful foreclosure can be compensated with
16
     money damages. The Court disagrees and finds that it has “inherent equitable jurisdiction to settle
17
     title disputes.” See Shadow Wood Homeowners Ass’n, Inc. v. New York Cmty. Bancorp, 366
18   P.3d 1105, 1110–1111 (Nev. 2016). The Court possesses the power to invalidate the foreclosure
19   sale and/or to make declarations as to the present interests in the Property, or lack thereof, held by
20   the Parties. BANA has jurisdiction to seek equitable relief.
21              c. Bona Fide Purchaser
22          Saticoy Bay next argues that it is a bona fide purchaser, and that BANA carries the burden
23   to show otherwise. A bona fide purchaser is one who “takes the property ‘for a valuable
24   consideration and without notice of the prior equity, and without notice of facts which upon

25   diligent inquiry would be indicated and from which notice would be imputed to him, if he failed

26   to make such inquiry.’” Shadow Wood, 366 P.3d at 1115 (citation omitted). Construing the

27   complaint in the light most favorable to BANA, BANA does allege that Saticoy Bay was aware of

28   alleged defects in the foreclosure sale and was therefore not a bona fide purchaser. Saticoy Bay’s

                                                        4
 1   argument does not regard the sufficiency of the complaint and is not a basis for granting a motion

 2   to dismiss. Whether or not Saticoy Bay was a bona fide purchaser is a question of fact.

 3               d. Lack of Super-Priority Requirement

 4           Saticoy Bay argues that BANA’s quiet title claim necessarily fails to the extent BANA

 5   alleges that the notices failed to provide the correct super-priority amount.

 6           The Court agrees that the relevant notice statutes at the time the notices were issued did
     not require any separate identification of a “super-priority” section with an amount.               NRS
 7
     116.31162 only required identification of the “deficiency in payment.” BANA alleges that the
 8
     notices included the amounts due to Estates. The notices as described in the complaint are
 9
     consistent with the applicable statutory requirement.
10
             The Court further agrees that, on the face of BANA’s complaint, the notices provided did
11
     not deprive BANA of due process under the federal constitution. Before a state takes any action
12
     that will adversely “affect an interest in life, liberty, or property . . . , a State must provide ‘notice
13
     reasonably calculated, under all circumstances, to apprise interested parties of the pendency of the
14
     action and afford them an opportunity to present their objections.’” Mennonite Bd. of Missions v.
15
     Adams, 462 U.S. 791, 795 (1983) (quoting Mullane v. Central Hanover Bank & Trust Co., 339
16
     U.S. 306, 314 (1950)). “The notice must be of such nature as reasonably to convey the required
17
     information, . . . and it must afford a reasonable time for those interested to make their appearance.”
18   Mullane, 339 U.S. at 315 (citations and quotations omitted). And “if with due regard for the
19   practicalities and peculiarities of the case these conditions are reasonably met, the constitutional
20   requirements are satisfied.” Id.
21               e. Constitutionality of NRS Chapter 116
22           Saticoy Bay argues that the Nevada Supreme Court has expressly rejected BANA’s
23   argument that NRS Chapter 116 is facially unconstitutional.
24           The Court agrees that BANA’s facial constitutionality argument is foreclosed by Nevada

25   Supreme Court case law. In Bourne Valley Court Trust v. Wells Fargo Bank, NA, the Ninth

26   Circuit held that the opt-in notice scheme outlined in NRS Chapter 116 did not meet the minimum

27   requirements of constitutional due process and that NRS 116.31168 did not incorporate the notice

28   requirements of NRS 107.090. 832 F.3d 1154, 1158–59 (9th Cir. 2016), cert. denied, 137 S. Ct.

                                                         5
 1   2296 (2017). This holding was based upon the Ninth Circuit’s interpretation of Nevada’s statutory

 2   scheme under NRS Chapter 116 as an “opt-in” notice statutory scheme. Importantly, the Nevada

 3   Supreme Court had not yet had a direct opportunity to construe the applicable statutes. The Nevada

 4   Supreme Court thereafter held that NRS 116.31168 incorporated the notice requirements of NRS

 5   107.090. SFR Investments Pool 1, LLC v. Bank of New York Mellon, 422 P.3d 1248, 1252 (Nev.

 6   2018). Thus, the Nevada Supreme Court found notice to be mandatory to interest holders like
     BANA. Id. As the Nevada Supreme Court had not previously had an opportunity to explicitly
 7
     construe the respective state statutes in terms of their notice requirements and as the Nevada
 8
     Supreme Court is the final arbiter of the construction of Nevada statutes, this Court must follow
 9
     the Nevada Supreme Court’s interpretation of Nevada statutes in this case. California Teachers
10
     Ass’n v. State Bd. of Educ., 271 F.3d 1141, 1146 (9th Cir. 2001) (explaining that “it is solely
11
     within the province of the state courts to authoritatively construe state legislation”); Owen By &
12
     Through Owen v. United States, 713 F.2d 1461, 1464 (9th Cir. 1983) (noting that Ninth Circuit’s
13
     interpretation of state law is only binding to the extent there is no subsequent indication from the
14
     state court that the interpretation was incorrect). This Court has previously found consistent with
15
     the Nevada Supreme Court’s interpretation of Nevada law that NRS 107.090 as incorporated by
16
     the Nevada HOA lien statute satisfies due process requirements. JPMorgan Chase Bank, N.A. v.
17
     SFR Investments Pool 1, LLC, 200 F. Supp. 3d 1141, 1160–61 (D. Nev. 2016). The Court
18   incorporates that prior reasoning by reference. Based upon the holding of the Nevada Supreme
19   Court in SFR Investments Pool 1 and this Court’s prior analysis, the Court finds that Nevada’s
20   statutory scheme in NRS Chapter 116 does not violate due process.
21           Therefore, to the extent BANA’s claim is based on the facial unconstitutionality of NRS
22   Chapter 116, BANA’s claim is not plausible on its face and is dismissed.
23           The Court finds, however, that BANA has stated a plausible claim for an as-applied due
24   process challenge. BANA alleges that it did not receive complete information about the nature of

25   the assessments and outstanding fees. The Complaint suggests that the notices were in fact

26   misleading as to the nature of lien and the assessments and fees. While it is a close call, the Court

27   finds that BANA’s allegations are sufficient to create a plausible claim for an as applied challenged

28   in relation to the notices in this case.

                                                      6
 1               f. Commercial Reasonableness

 2           BANA’s first claim is based in part on the allegation that the sales price for which the

 3   Property was purchased was commercially unreasonable and not in good faith. The Court finds

 4   that this basis for the claim necessarily fails based upon Nevada law and clear Nevada Supreme

 5   Court precedent. NRS Chapter 116 does not contain any provisions requiring that an HOA

 6   foreclosure sale be commercially reasonable, nor does it provide for parties to be able to set aside
     foreclosure sales as being commercially unreasonable. Chapter 116 does require that “[e]very
 7
     contract or duty governed by this chapter imposes an obligation of good faith in its performance
 8
     or enforcement.” NRS 116.1113. “Good faith” is defined in the Nevada Revised Statutes as
 9
     meaning “honesty in fact and the observance of reasonable commercial standards of fair
10
     dealing.” NRS 104.1201(t). This definition only applies, however, to the extent that an action is
11
     governed by another article of the Uniform Commercial Code (“UCC”) as adopted in
12
     Nevada. NRS 104.1102. The Nevada Supreme Court has clearly held that HOA foreclosure sales
13
     are not governed by the commercial reasonableness standard of the UCC as adopted in Nevada:
14
     “we hold that [commercial reasonableness] has no applicability in the context of an HOA
15
     foreclosure involving the sale of real property. As to the Restatement’s 20-percent standard, we
16
     clarify that Shadow Wood did not overturn this court’s longstanding rule that inadequacy of price,
17
     however gross, is not in itself a sufficient ground for setting aside a trustee's sale absent additional
18   proof of some element of fraud, unfairness, or oppression as accounts for and brings about the
19   inadequacy of price.” Nationstar Mortg., LLC v. Saticoy Bay LLC Series 2227 Shadow Canyon,
20   405 P.3d 641, 642–43 (Nev. 2017) (internal citations omitted).                  BANA’s commercial
21   unreasonableness claim is contrary to Nevada law and must be rejected.
22   ///
23   ///
24   ///
25   ///
26
27

28
                                                        7
 1      VI.      CONCLUSION

 2            IT IS THEREFORE ORDERED that Defendant Saticoy Bay’s Motion to Dismiss (ECF

 3   No. 10) is GRANTED in part and DENIED in part as explained in this order.

 4

 5            DATED: March 31, 2019.

 6
                                                      ______________________________
 7                                                    RICHARD F. BOULWARE, II
 8                                                    UNITED STATES DISTRCIT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  8
